718 S.E.2d 151 (2011)
STATE
v.
Kim Antonio GRIFFIN.
No. 371A11-1.
Supreme Court of North Carolina.
October 6, 2011.
Richard A. Graham, Assistant Attorney General, for State of North Carolina.
Kim Antonio Griffin, Swan Quarter, pro se.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 25th of August 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 6th of October 2011."